SUPPLEMENT DATED SEPTEMBER 21, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009 and August 25, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors On or about October 1, 2009, ClearBridge Advisors, LLC will begin serving as an additional sub-advisor to the LargeCap Blend Account II. At that time, add the following to the Statement of Additional Information: Sub-Advisor: ClearBridge Advisors, LLC, 620 8th Avenue, New York, NY 10018 is registered as an investment adviser under the Advisers Act. ClearBridge Advisors, LLC is a wholly-owned subsidiary of Legg Mason, Inc. Account(s): a portion of the assets of LargeCap Blend II Sub-Advisory Agreements All other Accounts On or about October 1, 2009 add the following fee schedule: ClearBridge Advisors, LLC for the LargeCap Blend Account II: Assets First Next Over $250 million $250 million $500 million 0.25% 0.20% 0.15% DISCLOSURE REGARDING PORTFOLIO MANAGERS On or about October 1, 2009, add the following: Sub-Advisor: ClearBridge Advisors, LLC This information is as of June 30, 2009 . Other Accounts Managed Number of Accounts Total Assets of the that base the Accounts that base the Total Total Assets in Advisory Advisory Fee on Number of the Accounts Fee on Performance Accounts (in $ millions) Performance (in $ millions) Michael Kagan LargeCap Blend Account II Registered investment companies 2 $473 1 $451 Other pooled investment vehicles 2 $17 0 N/A Other accounts 17 $3 0 N/A Scott Glasser LargeCap Blend Account II Registered investment companies 4 $5,249 0 N/A Other pooled investment vehicles 1 $54 0 N/A Other accounts $2,021 0 N/A 1 Conflicts of Interest A description of any material conflicts of interest that may arise in connection with the Portfolio Managers management of the Accounts investments, on the one hand, and the investments of the other accounts included in response to this question, on the other. This description would include, for example, material conflicts between the investment strategy of the Account and the investment strategy of other accounts managed by the Portfolio Manager and material conflicts in allocation of investment opportunities between the Account and other accounts managed by the Portfolio Manager. Potential Conflicts of Interest Potential conflicts of interest may arise when the funds portfolio managers also have day-to-day management responsibilities with respect to one or more other funds or other accounts, as is the case for the funds sub-advised by ClearBridge. ClearBridge has adopted compliance policies and procedures that are designed to address various conflicts of interest that may arise for the firm and the individuals that it employs. For example, ClearBridge seeks to minimize the effects of competing interests for the time and attention of portfolio managers by assigning portfolio managers to manage funds and accounts that share a similar investment style. ClearBridge has also adopted trade allocation procedures and procedures relating to side by side management of accounts with differing strategies that are designed to facilitate the fair allocation of investment opportunities among multiple funds and accounts. There is no guarantee, however, that the policies and procedures adopted by ClearBridge will be able to detect and/or prevent every situation in which an actual or potential conflict may appear. These potential conflicts include: Allocation of Limited Time and Attention . A portfolio manager who is responsible for managing multiple funds and/or accounts may devote unequal time and attention to the management of those funds and/or accounts. As a result, the portfolio manager may not be able to identify equally attractive investment opportunities for each of those accounts as might be the case if he or she were to devote substantially more attention to the management of a single fund. The effects of this potential conflict may be more pronounced where funds and/or accounts overseen by a particular portfolio manager have different investment strategies. Allocation of Limited Investment Opportunities . If a portfolio manager identifies a limited investment opportunity that may be suitable for multiple funds and/or accounts, such as an initial public offering, the opportunity may be allocated among several funds or accounts, including other accounts the sub-adviser manages, which may limit a funds ability to take full advantage of the investment opportunity. Pursuit of Differing Strategies . At times, a portfolio manager may determine that an investment opportunity may be appropriate for only some of the funds and/or accounts for which he or she exercises investment responsibility, or may decide that certain of the funds and/or accounts should take differing positions with respect to a particular security. In order to obviate the potential conflict of interest, the sub- adviser has adopted a policy prohibiting a portfolio manager from selling short a security held long in other accounts s/he manages. However, such portfolio manager may sell short a security held by other accounts managed by the sub-adviser which may affect the market price of the security or the execution of the transaction, or both, to the detriment or benefit of one or more other funds and/or accounts. Selection of Broker/Dealers . ClearBridge may execute trades with broker/dealers which provide brokerage and research services (as those terms are defined in Section 28(e) of the 1934 Act), which may result in the payment of higher brokerage fees than might have otherwise been available. These services may be more beneficial to certain funds or accounts than to others. Although the payment of brokerage commissions is subject to the requirement that ClearBridge determine in good faith that the commissions are reasonable in relation to the value of the brokerage and research services provided to the fund, a decision as to the selection of brokers and dealers could yield disproportionate costs and benefits among the funds and/or accounts managed. For this reason, ClearBridge has formed a brokerage committee that reviews, among other things, the allocation of brokerage to broker/dealers, best execution and soft dollar usage. 2 Variation in Compensation . A conflict of interest may arise where the financial or other benefits available to the portfolio manager differ among the funds and/or accounts that he or she manages. If the structure of ClearBridges fee differs among funds and/or accounts (such as where certain funds or accounts pay higher fees or performance-based fees), the portfolio manager might be motivated to help certain funds and/or accounts over others. The portfolio manager might be motivated to favor funds and/or accounts in which he or she has an interest. Similarly, the desire to maintain assets under management or to enhance the portfolio managers performance record or to derive other rewards, financial or otherwise, could influence the portfolio manager in affording preferential treatment to those funds and/or accounts that could most significantly benefit the portfolio manager. For those reasons, ClearBridge has adopted policies and procedures reasonably designed to enable funds/accounts to share equitably in investment opportunities. Compensation 1. Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Account pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Account's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed. Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Account, the Accounts investment adviser, or any other source with respect to management of the Account and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Account and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Account, this must be disclosed. Compensation ClearBridge investment professionals receive base salary, other employee benefits and are eligible to receive incentive compensation. Base salary is fixed and typically determined based on market factors and the skill and experience of individual investment personnel. ClearBridge has incentive and deferred compensation plans (the Plans) for its investment professionals, including the funds portfolio manager(s) and research analysts. The Plans are designed to align the objectives of ClearBridge investment professionals with those of fund shareholders and other ClearBridge clients. Additionally, the deferred plans are designed to retain its investment professionals and reward long-term performance. Incentive Compensation Investment performance is the key component in determining the final incentive award for all of ClearBridges investment professionals. A portfolio managers initial incentive award is based on the investment professionals ongoing contribution to ClearBridges investment and business results and externally measured competitive pay practices for the portfolio managers position/experience within the firm. This award is then adjusted upward or downward based on investment performance during the most recent year over a rolling 1, 3, and 5 year time period. Product performance is ranked among a peer 3 group of non-ClearBridge investment managers and the applicable product benchmark ( e.g., a securities index and, with respect to a fund, the benchmark set forth in the funds prospectus to which the funds average annual total returns are compared). The peer group of non-ClearBridge investment managers is defined by product style/type, vehicle type and geography and selected by independent vendors that track and provide (for a fee paid by ClearBridge) relevant peer group performance and ranking data ( e.g. , primarily Lipper or Callan). The 1, 3, and 5 year performance versus benchmark and peer group approximate effective weightings are 35% for trailing 1 year performance, 50% for trailing 3 year performance, and 15% for trailing 5 year performance. Lastly, the incentive award for an investment professional may also be adjusted by ClearBridges Chief Investment Officer and Chief Operating Officer based on other qualitative factors such as contribution to the firm and the development of investment staff. For ClearBridges centralized research professionals, there is an annual incentive compensation plan with a combined scorecard based on portfolio manager questionnaires/surveys, stock picking performance, and contribution to the firm. The analysts stock picks are tracked on a formal basis through Factset and make up a portion of the analysts overall scorecard performance. These stock picks are measured versus their respective sector indexes. Deferred Award Up to 20% of an investment professionals annual incentive compensation is subject to deferral. For portfolio managers, one-quarter of this deferral is invested in their primary managed product, one-quarter in a composite portfolio of the firms new products, and one-quarter in up to 14 elected proprietary ClearBridge managed funds. Consequently, portfolio managers potentially could have 50% of their deferred award amount tracking the performance of their primary managed product. The final one-quarter of the deferral is received in the form of Legg Mason restricted stock shares. For centralized research analysts, one-half of their deferral is invested in up to 14 elected proprietary funds, while one-quarter is invested in the new product composite and the remaining one-quarter is received in the form of Legg Mason restricted stock shares. Legg Mason then makes a company investment in the proprietary ClearBridge-managed funds equal to the deferral amounts by fund. This investment is a company asset held on the Legg Mason balance sheet and paid out to the employees in shares upon vesting over a four year deferral period. Ownership of Securities 2. For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of PVC Accounts Managed by Portfolio Securities Owned by Portfolio Manager Manager (list each Account on its own line) the Portfolio Manager Scott Glasser Large Cap Blend Account II None Michael Kagan Large Cap Blend Account II None APPENDIX B  PROXY VOTING POLICIES Add the following to Appendix B 4 C LEAR B RIDGE A DVISORS P ROXY V OTING P OLICIES AND P ROCEDURES AMENDED AND RESTATED AS OF M ARCH 31, 2009 I. T YPES OF A CCOUNTS FOR W HICH C LEARBRIDGE V OTES P ROXIES II. G ENERAL G UIDELINES III. H
